


EXHIBIT 10.158












RECORDING COVER SHEET




Title of Document:
ASSIGNMENT OF RENTS AND LEASES (SECOND PRIORITY)



Date of Document:        October 25, 2012




Assignor:            119 LEAWOOD, LLC, a Delaware limited liability company




Assignee:
ING LIFE INSURANCE AND ANNUITY COMPANY, a Connecticut corporation



Assignee's Mailing
Address:            ING Life Insurance and Annuity Company
c/o ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia 30327-4349




When recorded, mail to:    Fidelity National Title Insurance Company
5 Harvard Circle, Suite 110
West Palm Beach, Florida 33409
Attention: Ms. Jana Hutchins




Legal Description:
Attached as Exhibit A - 4201, 4209, 4303, 4501 and 4601 West 119th Street,
Leawood, Johnson County, Kansas









--------------------------------------------------------------------------------




ASSIGNMENT OF RENTS AND LEASES (SECOND PRIORITY)


THIS ASSIGNMENT OF RENTS AND LEASES (SECOND PRIORITY) (“Assignment”) is made and
entered into as of October 25, 2012 by 119 LEAWOOD, LLC, a Delaware limited
liability company (“Assignor”), with the address of c/o Glimcher Properties
Corporation, 180 East Broad Street, Columbus, Ohio 43215-3467, for the benefit
of ING LIFE INSURANCE AND ANNUITY COMPANY, a Connecticut corporation
(“Assignee”), with the address of c/o ING Investment Management LLC, 5780 Powers
Ferry Road, NW, Suite 300, Atlanta, Georgia 30327-4349.


WITNESSETH:


WHEREAS, Assignor has executed and delivered to Assignee a Promissory Note dated
on or about this same date in the original principal amount of THIRTY-EIGHT
MILLION AND NO/100 DOLLARS ($38,000,000.00) (the “Note”), performance of which
is secured, among other things, by a Mortgage, Security Agreement, Financing
Statement and Fixture Filing (the “Mortgage”), which Mortgage encumbers certain
real estate described in Exhibit “A”, attached hereto and hereby made a part
hereof, and improvements thereon (together, the “Premises”); and


WHEREAS, Assignor has executed and delivered to Assignee that certain Limited
Guaranty with respect to the Affiliate Loan (as defined in that certain Loan
Agreement dated of even date herewith between Assignor and Assignee, which Loan
Agreement, as may from time to time be modified, extended, renewed,
consolidated, restated or replaced, is hereinafter sometimes referred to as the
“Loan Agreement”) (as may from time to time be modified, extended, renewed,
consolidated, restated or replaced, the “Guaranty”), which Guaranty provides,
among other things, that subject to certain non-recourse limitations Assignor
has unconditionally and irrevocably guaranteed unto Assignee the due, punctual
and full payment and performance of, and covenants to Assignee to duly,
punctually and fully pay and perform, and to be fully liable to Assignee for the
Guaranteed Obligations (as that term is defined in the Guaranty), performance of
which is secured, among other things, by a Mortgage, Security Agreement,
Financing Statement and Fixture Filing (Second Priority) (the “Assignor Second
Mortgage”), encumbering the Premises; and


WHEREAS, the Guaranty has been executed and delivered as a condition to
Assignee's obligation to make the loan (the “Loan”) to Assignor pursuant to the
Loan Agreement; and


WHEREAS, the Guaranty is secured by this Assignment and the Assignor Second
Mortgage (said documents, including the Guaranty, are hereinafter collectively
referred to as the “Loan Documents”);


NOW THEREFORE, in consideration of the foregoing recitals and other good and
valuable considera-tion, the receipt and sufficiency of which are hereby
ack-nowledged, and intending to be legally bound, Assignor hereby agrees as
follows:


1.Assignment of Leases. Subject to the First Priority Assignment of Rents (as
defined below), Assignor hereby presently assigns, transfers, grants and conveys
unto Assignee, its successors and assigns, all leasehold estates of Assignor, as
lessor, and all right, title and interest of Assignor in, to and under all
existing and future leases, subleases, license agreements, concessions,
tenancies and other use or occupancy agreements, whether oral or written,
covering or affecting any or all of the Premises and all agreements for any use
of, all or any part of the Premises, the buildings, fixtures and other
improvements located thereon (“Improvements”), and all extensions, renewals and
guaranties thereof and all amendments and supplements thereto (collectively, the
“Leases”), including without limitation the following:






--------------------------------------------------------------------------------




(a)any and all rents, revenues, issues, income, royalties, receipts, profits,
contract rights, accounts receivable, general intangibles, and other amounts now
or hereafter becoming due to Assignor in connection with or under the Leases
(whether due for the letting of space, for services, materials or installations
supplied by Assignor or for any other reason whatsoever), including without
limitation all insurance, tax and other contributions, insurance proceeds,
condemnation awards, damages following defaults by tenants under the Leases
(“Tenants”), cash or securities deposited by Tenants to secure performance of
their obligations under the Leases, and all other extraordinary receipts, and
all proceeds thereof, both cash and non‑cash (all of the foregoing being
hereinafter collectively called the “Rents”) and all rights to direct the
payment of, make claim for, collect, receive and receipt for the Rents;


(b)all claims, rights, privileges and remedies on the part of Assignor, whether
arising under the Leases or by statute or at law or in equity or otherwise,
arising out of or in connection with any failure by any Tenant to pay the Rents
or to perform any of its other obligations under its Lease;


(c)all rights, powers and privileges of Assignor to exercise any election or
option or to give or receive any notice, consent, waiver or approval under or
with respect to the Leases; and


(d)all other claims, rights, powers, privileges and remedies of Assignor under
or with respect to the Leases, including without limitation the right, power and
privilege (but not the obligation) to do any and all acts, matters and other
things that Assignor is entitled to do thereunder or with respect thereto.


2.Purpose of Assignment; Security. This Assignment is made for the purpose of
securing Assignor's full and faithful (a) payment of the indebtedness (including
any extensions or renewals thereof) evidenced by the Guaranty, (b) payment of
all other sums with interest thereon becoming due and payable to Assignee under
the provisions of the Loan Documents, and (c) performance and discharge of each
and every term, covenant and condition contained in the Loan Documents. This
Assignment is junior and subordinate (in terms of priority) to that certain
first priority Assignment of Rents and Leases dated of even date herewith from
Assignor in favor of Assignee with respect to the Loan and the Premises (the
“First Priority Assignment of Rents”).


3.Assignor's Covenants. Assignor covenants and agrees with Assignee as follows:


(a)That the sole ownership of the entire lessor's interest in the Leases and the
Rents is, and as to future Leases shall be, vested in Assignor, and that
Assignor has not, and shall not, perform any acts or execute any other
instruments which might prevent Assignee from fully exercising its rights under
any of the terms, covenants and conditions of this Assignment (other than
executing and delivering the First Priority Assignment of Rents).


(b)That the Leases are and shall be valid and enforce-able against the
respective lessees thereunder in accordance with their terms and have not been
further altered, modified, amended, terminated, cancelled, renewed or
surrendered except as previously disclosed in writing to Assignee prior to the
execution hereof, nor have any Rents thereunder been collected more than one
month in advance nor have any of the terms and conditions thereof been waived in
any material manner except as approved in writing by Assignee or as permitted in
the Assignor Second Mortgage, except that Assignor may without the prior
approval of the Assignee, accept surrender of or terminate any Lease following a
material default that is uncured by the respective lessee.






--------------------------------------------------------------------------------




(c)That none of the Leases shall be altered, modified, amended, terminated,
cancelled, extended, renewed or surrendered, nor any term or condition thereof
waived, nor shall Assignor consent to any assignment or sub-letting by any
lessee thereunder without the prior written approval of Assignee, except as
permitted in Paragraph 10(d) of the Assignor Second Mortgage. Under no Lease
will any Rents be abated (except as permitted in Paragraph 10(b) of the Assignor
Second Mortgage) or collected more than one month in advance unless approved in
writing by Assignee.


Without in any way limiting the requirement of Assignee's prior written approval
hereunder, any sums received by Assignor in consideration of any termination (or
release or discharge of any lessee) of any Lease, if such sum for any Lease
exceeds $50,000, shall be held by Assignee and, provided no Event of Default (as
hereinafter defined) exists, made available to Assignor for the payment of
tenant improvement costs and leasing commissions to re-let the applicable
vacated space or any other portion of the Premises and any such sums received by
Assignor shall be held in trust by Assignor for such purpose. Subject to the
rights of the holders of the Mortgage and the First Priority Assignment of
Rents, any such amounts which are not used to pay tenant improvement costs and
leasing commissions in connection with the re-letting of such space within a
reasonable period of time after the receipt thereof shall be applied by
Assignee, without the payment of any otherwise applicable Prepayment Premium (as
defined in the Affiliate Note, as that term is defined in Assignor Second
Mortgage), to reduce the then outstanding principal amount of the Guaranteed
Obligations.


(d)That there are no defaults now existing under any of the Leases and there
exists no state of facts which, with the giving of notice or lapse of time or
both, would constitute a default under any of the Leases.


(e)That Assignor shall give prompt notice to Assignee of any written notice
received by Assignor claiming that a default has occurred under any of the
Leases on the part of the Assignor, together with a complete copy of any such
notice, except no such notice is required if the applicable Lease is for 7,500
square feet or less.


(f)That Assignor will not permit any Lease to become subordinate to any lien
other than the lien of this Assignment, the First Priority Assignment of Rents,
the Assignor Second Mortgage and the Mortgage. For any Lease which by its terms
does not provide for automatic subordination without the requirement that
Assignee grant non-disturbance provisions to Tenant as a condition of the
automatic subordination, Assignee shall require the execution of a
subordination, non-disturbance and attornment agreement in a form approved by
Assignee.


(g)That there shall be no merger of the Leases, or any of them, by reason of the
fact that the same person may acquire or hold directly or indirectly the Leases,
or any of them, as well as the fee estate in the Premises or any interest in
such fee estate.






--------------------------------------------------------------------------------




4.Absolute Assignment/License to Collect Rents. This Assignment is entered into
for the purpose of absolutely assigning the Leases and the Rents to Assignee as
additional collateral for the Guaranteed Obligations and such Assignment is
choate on the date hereof. Notwithstanding the foregoing, so long as no Event of
Default, as hereinafter defined, shall have occurred, Assignor shall have a
license, terminable by the Assignee upon any Event of Default, to collect the
Rents accruing from the Premises on or after, but in no event more than one (1)
month in advance of, the respective dates set forth in the Leases on which the
Rents become due (provided that in no event shall Assignor be permitted to enter
into any Lease which makes rent due earlier than one (1) calendar month in
advance of the current month (except for the last month's rent or security
deposit)), and to hold the Rents as a trust fund for the uses and purposes more
particularly described in the Assignor Second Mortgage. Upon the occurrence of
an Event of Default, the license granted to the Assignor shall be automatically
and immediately revoked without notice to the Assignor. Upon the revocation of
such license upon the occurrence of an Event of Default, the Assignee may at its
option give Tenants a written notice (a “Tenant Notice”) requesting the Tenants
to pay all Rents and other amounts due under the Leases directly to Assignee and
to perform any of the Tenants' respective obligations under the Leases for the
benefit of Assignee.


5.Assignee's Powers and Rights. At any time during the term of the Affiliate
Loan or the Assignor Second Mortgage, Assignee may, at its option upon or after
an Event of Default and after giving a Tenant Notice, receive and collect all of
the Rents as they become due. Assignee shall thereafter continue to receive and
collect all of the Rents, as long as such or any other Event of Default is
continuing.


Assignor hereby irrevocably appoints Assignee its true and lawful attorney,
coupled with an interest, with full power of substitution and with full power
for Assignee in its own name and capacity or in the name and capacity of
Assignor, from and after the occurrence of an Event of Default and after the
giving of a Tenant Notice, to demand, collect, receive and give complete
acquittance for any and all Rents and at Assignee's discretion to file any claim
or take any other action or proceeding and make any settlement of any claims,
either in its own name or in the name of Assignor or otherwise, which Assignee
may deem necessary or desirable in order to collect and enforce the payment of
the Rents. Tenants are hereby expressly authorized and directed to pay all Rents
and any other amounts due Assignor pursuant to the Leases or otherwise, to
Assignee, or such nominee as Assignee may designate in a Tenant Notice delivered
to such Tenants, and the Tenants are expressly relieved of any and all duty,
liability or obligation to Assignor with respect to all payments so made.






--------------------------------------------------------------------------------




From and after the occurrence of an Event of Default and after the giving of a
Tenant Notice, Assignee is hereby vested with full power to use all measures,
legal and equitable, deemed by Assignee necessary or proper to enforce this
Assignment and to collect the Rents assigned hereunder, including the right of
Assignee or its designee to enter upon the Premises, or any part thereof, with
or without force and with or without process of law and take posses-sion of all
or any part of the Premises together with all personal property, fixtures,
documents, books, records, papers and accounts of Assignor relating thereto, and
may exclude the Assignor, its agents and servants, wholly therefrom. Assignor
herein grants full power and authority to Assignee to exercise all rights,
privileges and powers herein granted at any and all times after the occurrence
of an Event of Default and after the giving of a Tenant Notice, without further
notice to Assignor, with full power to use and apply all of the Rents and other
income herein assigned to the payment of the costs of managing and operating the
Premises and of any indebtedness or liability of Assignor to Assignee, including
but not limited to the payment of taxes, special assessments, insurance
premiums, damage claims, the costs of maintaining, repairing, rebuilding and
restoring the improvements on the Premises or of making the same rentable,
reasonable attorneys' fees incurred in connection with the enforcement of this
Assignment, and of principal and interest payments due (and all other amounts
due under the Assignor Second Mortgage) from Assignor to Assignee on the
Affiliate Note (as that term is defined in the Assignor Second Mortgage) and the
Assignor Second Mortgage, all in such order as Assignee may determine. Assignee
shall be under no obligation to exercise or prosecute any of the rights or
claims assigned to it hereunder or to perform or carry out any of the
obligations of the lessor under any of the Leases and does not assume any of the
liabilities in connection with or arising or growing out of the covenants and
agreements of Assignor in the Leases. It is further understood that this
Assignment shall not operate to place responsibility for the control, care,
management or repair of the Premises, or parts thereof, upon Assignee, nor shall
it operate to make Assignee liable for the performance of any of the terms and
conditions of any of the Leases, or for any waste of the Premises by any Tenant
or any other person, or for any dangerous or defective condition of the Premises
or for any negligence in the management, upkeep, repair or control of the
Premises resulting in loss or injury or death to any Tenant, licensee, employee
or stranger. If Assignor shall fail to pay, perform or observe any of its
covenants or agreements hereunder, Assignee may pay, perform or observe the same
and collect the cost thereof from Assignor all as more fully provided in the
Assignor Second Mortgage.


The foregoing notwithstanding, so long as the Mortgage or the First Priority
Assignment of Rents remains in force, all rights and powers of Assignee set
forth above shall be subject to the rights of the holder of the Mortgage and
First Priority Assignment of Rents.






--------------------------------------------------------------------------------




6.Assignee Not Liable; Indemnification. Anything contained herein or in any of
the Leases to the contrary notwithstanding: (a) Assignor shall at all times
remain solely liable under the Leases to perform all of the obligations of
Assignor thereunder to the same extent as if this Assignment had not been
executed; (b) neither this Assignment nor any action or inaction on the part of
Assignor or Assignee shall release Assignor from any of its obligations under
the Leases or constitute an assumption of any such obligations by Assignee; and
(c) Assignee shall not have any obligation or liability under the Leases or
otherwise by reason of or arising out of this Assignment, nor shall Assignee be
required or obligated in any manner to make any payment or perform any other
obligation of Assignor under or pursuant to the Leases, or to make any inquiry
as to the nature or sufficiency of any payment received by Assignee, or to
present or file any claim, or to take any action to collect or enforce the
payment of any amounts which have been assigned to Assignee or to which it may
be entitled at any time or times. Assignor shall and does hereby agree to
indemnify Assignee and hold Assignee harmless from and against any and all
liability, loss or damage which Assignee may or might incur, and from and
against any and all claims and demands whatsoever which may be asserted against
Assignee, in connection with or with respect to the Leases or this Assignment,
whether by reason of any alleged obligation or undertaking on Assignee's part to
perform or discharge any of the covenants or agreements contained in the Leases
or otherwise. Should Assignee incur any such liability, loss or damage in
connection with or with respect to the Leases or this Assignment, or in the
defense of any such claims or demands, the amount thereof, including costs,
expenses and attorneys' fees, shall be paid by Assignor to Assignee immediately
upon demand, together with interest thereon from the date of advancement at the
Default Rate (as defined in the Affiliate Note) until paid.


7.Mortgage Foreclosure. Upon foreclosure of the lien and interest of the
Assignor Second Mortgage and sale of the Premises pursuant thereto, or delivery
and acceptance of a deed in lieu of foreclosure, all right, title and interest
of Assignor in, to and under the Leases shall thereupon vest in and become the
absolute property of the purchaser of the Premises in such foreclosure
proceeding, or the grantee in such deed, without any further act or assignment
by Assignor (subject to the rights of the holder of the Mortgage). Nevertheless,
Assignor shall execute, acknowledge and deliver from time to time such further
instruments and assurances as Assignee may require in connection therewith and
hereby irrevocably appoints Assignee the attorney-in-fact of Assignor in its
name and stead to execute all appropriate instruments of transfer or assignment,
or any instrument of further assurance, as Assignee may deem necessary or
desirable, and Assignee may substitute one or more persons with like power,
Assignor hereby ratifying and confirming all that its said attorney or such
substitute or substitutes shall lawfully do by virtue hereof.


8.Non-Waiver. Waiver or acquiescence by Assignee of any default by the Assignor,
or failure of the Assignee to insist upon strict performance by the Assignor of
any covenants, conditions or agreements in this Assignment, shall not constitute
a waiver of any subsequent or other default or failure, whether similar or
dissimilar.


9.Rights and Remedies Cumulative. The rights and remedies of Assignee under this
Assignment are cumulative and are not in lieu of, but are in addition to any
other rights or remedies which Assignee shall have under the Loan Documents, or
at law or in equity.


10.Severability. If any term of this Assignment, or the application thereof to
any person or circumstances, shall, to any extent, be invalid or unenforceable,
the remainder of this Assignment, or the application of such term to persons or
cir-cumstances other than those as to which it is invalid or unenforce-able,
shall not be affected thereby, and each term of this Assignment shall be valid
and enforceable to the full extent permitted by law.






--------------------------------------------------------------------------------




11.Notices.


(a)All notices, demands, requests, and other communications desired or required
to be given hereunder (“Notices”), shall be in writing and shall be given by:
(i) hand delivery to the address for Notices; (ii) delivery by overnight courier
service to the address for Notices; or (iii) sending the same by United States
mail, postage prepaid, certified mail, return receipt requested, addressed to
the address for Notices.


(b)All Notices shall be deemed given and effective upon the earlier to occur of:
(x) the hand delivery of such Notice to the address for Notices; (y) one
business day after the deposit of such Notice with an overnight courier service
by the time deadline for next day delivery addressed to the address for Notices;
or (z) three business days after depositing the Notice in the United States mail
as set forth in (a)(iii) above. All Notices shall be addressed to the following
addresses:


Assignor:
119 Leawood, LLC
c/o Glimcher Properties Corporation
180 East Broad Street
Columbus, Ohio 43215-3467
Attention: General Counsel
 
 
With a copy to:
Frost Brown Todd LLC
One Columbus
10 West Broad Street, Suite 2300
Columbus, Ohio 43215-3467
Attention: John I. Cadwallader, Esq.
 
 
Assignee:
ING Life Insurance and Annuity Company
c/o ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia 30327-4349
Attention: Mortgage Loan Servicing Department
 
 
and to:
ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia 30327-4349
Attention: Real Estate Law Department
 
 
With a copy to:
Bryan Cave LLP
One Atlantic Center
Fourteenth Floor
1201 West Peachtree Street, NW
Atlanta, Georgia 30309-3488
Attention: John R. Parks, Esq.



or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice. Provided, that the “copy to”
Notice to be given as set forth above is a courtesy copy only; and a Notice
given to such person is not sufficient to effect giving a Notice to the
principal party, nor does a failure to give such a courtesy copy of a Notice
constitute a failure to give Notice to the principal party.






--------------------------------------------------------------------------------




12.Heirs, Successors and Assigns. The terms “Assignor” and “Assignee” shall be
construed to include the respective heirs, personal representatives, successors
and assigns of Assignor and Assignee. The gender and number used in this
Assignment are used as a reference term only and shall apply with the same
effect whether the parties are of the masculine or feminine gender, corporate or
other form, and the singular shall likewise include the plural.


13.Amendment. This Assignment may not be amended, modified or changed nor shall
any waiver of any provisions hereof be effective, except only by an instrument
in writing and signed by the party against whom enforcement of any waiver,
amendment, change, modification or discharge is sought.


14.Captions. The captions or headings preceding the text of the Paragraphs of
this Assignment are inserted only for convenience of reference and shall not
constitute a part of this Assignment, nor shall they in any way affect its
meaning, construc-tion or effect.


15.Termination of Assignment. Upon payment in full of the indebtedness described
in Paragraph 2, this Assignment shall terminate and be void and of no force or
effect, and Assignee shall release its lien on the Rents and Leases without
costs or expenses to Assignee, Assignor hereby agreeing to reimburse Assignee
for such costs and expenses.


16.Choice of Law. The validity and interpretation of this Assignment shall be
construed in accordance with the laws (excluding conflicts of laws rules) of the
State of Kansas.


17.Event of Default. As used herein, “Event of Default” means an Event of
Default as defined in the Guaranty, the Assignor Second Mortgage, or any of the
other Loan Documents. Any Event of Default hereunder shall constitute an Event
of Default under each and all of the other Loan Documents.


18.Exculpatory. The liability of Assignor personally to pay any indebtedness or
obligation accruing or arising under the Guaranty or hereunder is limited to the
extent set forth in the Guaranty.


19.Integration. This Assignment, together with the other Loan Documents,
constitutes the entire agreement between the parties hereto pertaining to the
subject matters hereof and supersedes all negotiations, preliminary agreements
and all prior or contemporaneous discussions and understandings of the parties
hereto in connection with the subject matters hereof.


20.Time of Essence. Time is of the essence in the performance of this
Assignment.


21.WAIVER OF JURY TRIAL. THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED ON OR
ARISING OUT OF THIS AGREEMENT OR INSTRUMENT, OR ANY RELATED INSTRUMENT OR
AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY COURSE OF
CONDUCT, DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN, OR ACTION OF ANY PARTY
HERETO. NO PARTY SHALL SEEK TO CONSOLIDATE BY COUNTERCLAIM OR OTHERWISE, ANY
SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH
A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT BE
DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY ANY PARTY HERETO
EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL PARTIES.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Assignor has caused this instrument to be executed as of the
date set forth in the notary's statement below but this instrument is effective
as of the date appearing on the cover page of this Assignment, and acknowledges
receipt of a copy hereof at the time of execution.


 
119 LEAWOOD, LLC, a Delaware limited liability company
 
 
 
By:Glimcher Properties Limited Partnership, a Delaware limited partnership, Sole
Member
 
 
 
By:Glimcher Properties Corporation, a Delaware corporation, Sole General Partner
 
 
 
By:/s/ Mark E. Yale
Name:Mark E. Yale
Title:Executive Vice President,
Chief Financial Officer and Treasurer





STATE OF OHIO        )
) ss.
COUNTY OF FRANKLIN    )
This instrument was acknowledged before me on October 19, 2012, by Mark E. Yale
as Executive Vice President, Chief Financial Officer and Treasurer of Glimcher
Properties Corporation, a Delaware corporation, general partner of Glimcher
Properties Limited Partnership, a Delaware limited partnership, sole member of
119 LEAWOOD, LLC, a Delaware limited liability company.
(SEAL)    /s/ Janelle R. Courtright    
Printed Name: Janelle R. Courtright
Notary Public in and for said State
Commissioned in Delaware County
My Commission Expires:
06/28/2013    










--------------------------------------------------------------------------------










EXHIBIT A





--------------------------------------------------------------------------------







